DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka [US 20060027167] in view of Kilpela [US 20050221004] and Kokaku [US 5651867] and optionally Yamada [US 20090250004].

Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source pulsing valve [0043; 0055; Fig. 2; Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the prior art and provide the precursor through a capillary to an input of a three way pulsing valve, since Kilpela teaches ALD source systems for providing precursors and purge steps using mass flow controllers (MFCs) have disadvantages (e.g. expensive, pressure fluctuations, etc.) [0008], which Kilpela’s system overcomes [0009].
However, the prior art does not appear to teach providing the radicals to the reaction chamber through an in-feed part surrounded by a transfer chamber and providing a vacuum in the space between the transfer chamber and the in-feed part, wherein the substrate is loaded into the reaction chamber via a transfer chamber. Kokaku is provided.

As for arranging the gas distribution head, Yamada teaches a gas head that allows for the reactive gas source to flow from the top to bottom and the raw material gases from the sides of the chamber [Fig. 4]. It would have been obvious to one of ordinary skill in the art there are a plurality of ways of arranging the reactive gas to flow from top to bottom and the reactant and precursor gases from the side of the chamber, where Yamada teaches one operable way of arranging such as a gas head. Furthermore, Yamada teaches by providing the reactive gases from top to bottom and the raw material gases from the sides decreases deactivation of radical gases and uniformly introduces source gases to the substrate [0016]. 
Claim 4: Ishizaka teaches the non-metal precursor pulsed into the carrier gas flow can be ammonia gas (NH3) [Fig. 1; 0044].

Claim 6: Kilpela teaches pulsing respective non-metal precursor in a respective three-way pulsing valve into the carrier gas flow [0056; Fig. 6], which would then be introduced to the remote plasma source [Ishizaka; Fig. 1] (hence being upstream of the remote plasma source). 
 Claim 7: Ishizaka teaches the carrier gas can an inert gas such as N2 [0055] or Ar [0113]; Kilpela also teaches inert or noble gases include nitrogen or argon [0053]. 
Claim 8: Ishizaka teaches the plasma source is an inductively coupled plasma (ICP) source [0048]. 
Claim 9: Ishizaka teaches a gas supply port (in-feed part) for feeding radicals into a vacuumed reaction chamber [0044; 0066; Fig. 1]; and since the gas supply port or opening appears to be configured to be in the center of the reaction chamber, it would seem that the port or opening is “surrounded” by chamber which is under vacuum; hence surrounded by a vacuum. 
Regarding claim 22: Kokaku teaches the in-feed part can be translatable in the vertical axis (flexible in positioning) [abstract, Fig. 2]; and although the prior art does not explicitly teach a rim of the vertically flexible in-feed part is fitted against the top of the reaction chamber, it would have been obvious to one of ordinary skill in the art that when the in-feed part is translated away from the substrate, one can translate the in-feed part all the way to the top of the chamber such that the top or rim of the in-feed part is against the top wall of the reaction chamber depending upon the size or amount of the plasma plume desired. 

Claims 2-3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka in view of Kilpela and Kokaku as applied to claim 1 above, and further in view of Raaijmakers [US 6511539].

Claims 2-3: Raaijmakers teaches typical excited species can include ammonia and oxygen that is introduced to carrier gas [col 4, ln 28-35]. It would have been obvious to one of ordinary skill in the art to provide ammonia or oxygen or both to the carrier gas that as flown to the plasma source, since Raaijmakers teaches these are well known precursors used for PEALD excited species for common deposition.
 
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka in view of Kilpela and Kokaku as applied to claim 1 above, and further in view of Yamada [US 20090250004].
Teaching of the prior art is aforementioned, but does not appear to teach providing an in-feed part for radical in-feed into the reaction chamber and surround the in-feed part by a vacuum. Yamada is provided.
Claim 9: Yamada teaches a plasma source coupled to a gas head [Fig. 1; 0070], where the gas head (in feed part) is located within the vacuum chamber [Fig. 1] and the vacuum chamber is evacuated by a vacuum apparatus [0037; 0063]. Since the gas head is within the vacuum chamber, then the in feed part is inherently surrounded by a vacuum (see Fig. 1). Alternatively, Fig. 4 also teaches the in feed part of the reactant gas to be surrounded by gas flow which is subsequently evacuated through the vacuum chamber and exhausted by pumping. Hence, this embodiment also teaches the in feed part as being surrounded by vacuum. It would have been obvious to one of ordinary skill in the art to provide such configuration because Yamada teaches advantages such as dispersion uniformity, minimize deactivation of radicals, reducing cost and productivity improvement [0026]. 

21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka [US 20060027167] in view of Kilpela [US 20050221004] and Fujii [US 4980204].
Claim 21: Ishizaka teaches a plasma atomic layer deposition reactor configured to deposit material in a reaction chamber on at least one substrate by sequential self-saturating surface reaction (inherent to ALD) [0017; Fig. 1]; a non-metal precursor (e.g. ammonia) is provided upstream of a remote plasma source (excitation device) into a carrier gas flow (e.g. nitrogen) [0054; Fig. 1]; and generating radicals from the non-metal precursor in the plasma source [0056-0058]; providing radicals as a top to bottom flow into the reaction chamber [Fig. 1]; and providing a metal precursor into the reaction chamber from the side of the reaction chamber [0053, 0055; Fig. 1]. However, the prior art does not appear to teach guiding the non-metal precursor through a capillary to an input of a three-way pulsing valve and pulsing the non-metal precursor in the three-way pulsing valve. Kilpela is provided.
Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source pulsing valve [0043; 0055; Fig. 2; Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the prior art and provide the precursor through a capillary to an input of a three way pulsing valve, since Kilpela teaches ALD source systems for providing precursors and purge steps using mass flow controllers (MFCs) have disadvantages (e.g. expensive, pressure fluctuations, etc.) [0008], which Kilpela’s system overcomes [0009].

Fujii teaches it is known in the art to either use a MFC or a combination of a MFM and needle valve to measuring flow rate in gas supply path [col 5, ln 65-69]. Fujii further teaches the needle valve is subsequent to the MFM [Fig. 6, col 6, ln 39-43]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to further provide a MFM and needle valve or capillary so as provide a way to monitor the flow or gas supply and automate gas flow control.  
	
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka [US 20060027167] in view of Kilpela [US 20050221004] and Fink [US 20030209324] and Kokaku [US 5651867] and optionally Yamada [US 20090250004].
Claim 22: Ishizaka teaches a plasma atomic layer deposition reactor configured to deposit material in a reaction chamber on at least one substrate by sequential self-saturating surface reaction (inherent to ALD) [0017; Fig. 1]; a non-metal precursor (e.g. ammonia) is provided upstream of a remote plasma source (excitation device) into a carrier gas flow (e.g. nitrogen) [0054; Fig. 1]; and generating radicals from the non-metal precursor in the plasma source [0056-0058]; providing radicals as a top to bottom flow into the reaction chamber [Fig. 1]; and providing a metal precursor into the reaction chamber from the side of the reaction chamber [0053, 0055; Fig. 1]. However, the prior art does not appear to teach guiding the non-metal precursor through a capillary to an input of a three-way pulsing valve and pulsing the non-metal precursor in the three-way pulsing valve. Kilpela is provided.
Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas) a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches 
However, the prior art does not appear to teach a rim of the vertically flexible in-feed part is fitted against the top of the reaction chamber. Fink is provided.
Fink teaches a plasma reactor apparatus, where the rim of the vertically flexible in feed part is fitted against the top of the reaction chamber (bellows is coupled with the rim of the vertically translating, which is flexible in position, in-feed part to the upper portion of the reaction chamber) [Fig. 2; 0024]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the plasma reactor to have a vertical flexible or translatable in feed part that is fitted against the top the reaction chamber as taught by Fink so as to improve processing rates due the adjustable volume processing space [0009]. 
However, the prior art does not appear to teach providing the radicals to the reaction chamber through an in-feed part surrounded by a transfer chamber and providing a vacuum in the space between the transfer chamber and the in-feed part, wherein the substrate is loaded into the reaction chamber via a transfer chamber. Kokaku is provided.
Kokaku teaches a plasma apparatus where comprises an in-feed part that is surrounded by a transfer chamber (at least the upper portion of the vacuum chamber 1 (transfer chamber) that surrounds the plasma gas feeding portion) [Fig. 1, col 4, ln 30-60], and since Kokaku teaches that a pump 
As for arranging the gas distribution head, Yamada teaches a gas head that allows for the reactive gas source to flow from the top to bottom and the raw material gases from the sides of the chamber [Fig. 4]. It would have been obvious to one of ordinary skill in the art there are a plurality of ways of arranging the reactive gas to flow from top to bottom and the reactant and precursor gases from the side of the chamber, where Yamada teaches one operable way of arranging such as a gas head. Furthermore, Yamada teaches by providing the reactive gases from top to bottom and the raw material gases from the sides decreases deactivation of radical gases and uniformly introduces source gases to the substrate [0016]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 21-22 have been considered but are moot because the new ground of rejection does not rely on any references applied in the current rejection of record for any teaching or matter specifically challenged in the argument.
01/26/22 have been fully considered but they are not persuasive. Regarding applicant’s argument that the chamber 1 of Kokaku cannot be considered as a “transfer chamber” because it is unclear how one would modify the chamber of Ishizaka with Kokaku, it is noted that Yamada is provided to show an example how the gas head can be modified to provide reactive gas from top to bottom and the source gases from sides. Kokaku is relied upon for providing an enclosure (vacuum chamber) which allows for ease of conveyance of the substrate to processing space under evacuation. Regarding applicant’s arguments that Fujii is non-analogous art because Fujii is directed to depositing metal precursors, whereas the limitation is directed to non-metal precursors, it would have been argued that the motivation of Fujii to better monitor gas flow rates from the gas lines would be applicable to all types of gases including metal and non-metal precursors.  Regarding applicant’s argument that Fujii fails to teach measuring through a capillary but rather teaches measuring in the branched pipes, it is argued that even if Fujii teaches one could measure the flow rate in branched pipes; however, Fujii provides the teaching that one could measure gas flow rate through a needle valve (capillary) and then a MFM controller with accuracy and control. 
Regarding applicant’s argument that Fink fails to teach a in-feed or a rim of a in-feed that is fitted against the top of the chamber because the bellows do not play an active part of feeding a gas into the process chamber through the bellows, it is argued that the structure “in-feed” is not physically defined; therefore, it is interpreted by the examiner that a structure that is part or coupled to the gas distribution would be considered as part of the “in-feed” part. As for applicant’s argument that the bellows are sealed to the bottom of the upper wall of the chamber, it is argued that it can be interpreted that that upper walls are considered as top of the reaction chamber. Regarding applicant’s argument that the electrode 5 is movable rather than the gas feed part, it is argued that Kokaku does not preclude the use of a movable gas head; and that the Kokaku is relied upon for teaching a vacuum chamber that encloses the gas in feed and process area. 

Conclusion
Claims 1-9, 21-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDY C LOUIE/               Primary Examiner, Art Unit 1715